DETAILED ACTION
This office action is in response to application with case number 16/816,304 (filed on 03/12/2020) in which claims 1-14 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-060020, filed on 03/27/2019.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/12/2020 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable 

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
“a recognizer configured to recognize ...” in claim 1 line 2. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	













Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-7 & 9-14 are rejected under 35 USC §103 as being unpatentable over US PG Pub. No. 2016/0167648 A1 to James et al. (hereinafter “James”) in view of US PG Pub. No. 2017/0032599 A1 to Elie et al. (hereinafter “Elie”)

As per claim 1, James teaches a vehicle control device (see Fig. 1, Fig. 7 [both Fig(s). reproduced below for convenience], ¶[0001], ¶[0028], ¶¶[0130]-[0137] & ¶[0153]: a method of interacting with an environment external for an autonomous vehicle is shown … the method 700 can be carried out with other suitable systems and arrangements … the autonomous vehicle 100 can be caused to implement the determined future driving maneuver … The systems, components and/or processes described above can be realized in hardware or a combination of hardware and software) comprising: 

    PNG
    media_image1.png
    872
    570
    media_image1.png
    Greyscale

James’s FIG. 1: “an autonomous vehicle configured for interaction with an external environment”


    PNG
    media_image2.png
    578
    444
    media_image2.png
    Greyscale


James’s FIG. 7: “a method of interacting with an environment external for an autonomous vehicle, wherein the autonomous vehicle determines a future driving maneuver based at least partially on a non-verbal human gesture detected in the external environment”

a recognizer configured to recognize a surrounding environment of a vehicle on the basis of a detection result of a detector configured to detect a situation outside the vehicle (see Fig. 1: 127 “Camera System” & 121 “human signal recognition module”, Fig. 7 [both Fig(s). reproduced above for convenience], ¶[0007] & ¶¶[0130]-[0134]: The method can include detecting a non-verbal human gesture in the external environment. The method can also include identifying the detected non-verbal human gesture … At block 705. … The detecting of the external environment can be performed by one or more sensors of the sensor system 125, such as the environment sensor(s) 126, and/or by the camera system 127 [detector] … detecting of the non-verbal human gesture can be performed in any suitable manner, such as by the human signal recognition module 121 [recognizer] … using any suitable detection technology, such as computer vision, template matching or other visual data processing technology … the non-verbal human gesture can be made by a human in the external environment who is not controlling the vehicle 100 … At block 710, the detected non-verbal human gesture can be identified … The identification of the non-verbal human gesture can be per formed by the processor and/or the human signal recognition module 121);

    PNG
    media_image3.png
    410
    615
    media_image3.png
    Greyscale

James’s FIG. 3: “an autonomous vehicle interacting with an external environment”

a driving controller configured to perform at least one of speed control and steering control of the vehicle on the basis of a recognition result of the recognizer (see Fig. 1: 120 “Autonomous Driving Module”, Fig. 3, Fig. 7 [all Fig(s). reproduced above for convenience], ¶[0007] & ¶¶[0135]-[0145]: the present disclosure is directed to a method of interaction between an autonomous vehicle and an external environment of the autonomous vehicle … The method can further include determining a future driving maneuver [at least one of speed control and steering control] based at least in part on the identified non-verbal human gesture [on the basis of a recognition result of the recognizer]. The method can also include causing the autonomous vehicle to implement the determined future driving maneuver … At block 715, a future driving maneuver can be determined based on the identified non-verbal human gesture … At block 720, the autonomous vehicle 100 can be caused to implement the determined future driving maneuver … the processor 110 and/or the autonomous driving module 120 can be operable to control the one or more actuators 140, which can control one or more of the vehicle systems 160 or portions thereof to implement the determined future driving maneuver … A future driving maneuver can be determined based on the identified non-verbal gesture. In this example, the future driving maneuver can be determined to be stopping [speed control] before turning [steering control] onto the second street 325 … different future driving maneuver (e.g. continuing with a planned right turn onto the second street 325 [steering control], possibly at a slower speed [speed control]) can be determined. The determined future driving maneuver can be implemented by the vehicle 100); and
(see Fig. 1, Fig. 3 [both Fig(s). reproduced above for convenience], Fig. 7, ¶[0007], ¶[0107] & ¶¶[0135]-[0145]: the present disclosure is directed to a method of interaction between an autonomous vehicle [when the vehicle travels according to control of the driving controller] and an external environment of the autonomous vehicle … The method can further include determining a future driving maneuver based at least in part on the identified non-verbal human gesture [the recognizer has recognized a predetermined motion of a user]. The method can also include causing the autonomous vehicle to implement the determined future driving maneuver … The detecting and/or identifying of persons can be performed in any suitable manner, such as by using one or more human recognition technologies. Examples of human recognition technologies include facial recognition (e.g. face detection and/or face localization), body recognition and/or iris recognition. A human can be recognized by computer vision, template matching or other visual data processing technology now known or later developed … At block 715, a future driving maneuver can be determined based on the identified non-verbal human gesture … At block 720, the autonomous vehicle 100 can be caused to implement the determined future driving maneuver).
James does not disclose, which Elie; being analogous art; discloses a door controller configured to perform opening control for opening a door of the vehicle, wherein the door controller starts the opening control for opening the door of the vehicle (see Fig. 7, Fig. 11 [reproduced below for convenience], ¶¶[0003]-[0004]: a vehicle includes a door rotatably coupled with a door opening, a power assist device coupled between the door and the door opening, and a sensor. The vehicle further includes a controller that receives a signal from the sensor, identifies a recognized user from a first set of data within the signal, identifies a first gesture by the recognized user from a second set of data within the signal [if the recognizer has recognized a predetermined motion of a user], interprets the first gesture as one of a door open command and a door close command, and causes the power assist device to move the door to one of an open condition with respect to the opening in response to the door open command [perform opening control for opening a door of the vehicle] and a closed condition with respect to the door in response to the door close command, see ¶¶[0058]-[0060]: A vehicle operation may include releasing a parking brake, engaging an autonomous vehicle operation, or otherwise enabling an operation of the vehicle 10 that may be completed when the door 14 is located in the closed position … vehicle 10 is configured for autonomous operation (including fully autonomous operation), and see ¶[0092]: The controller 70 may also further be in communication with an autonomous operation system 158 [the vehicle travels according to control of the driving controller]. This may be achieved indirectly through the communication of controller 70 with vehicle control module 162, which may implement the functionality of autonomous operation system 158 or may be in communication therewith. Autonomous operation system 158 can receive data from a vision module 166 and from GPS device 174 to determine a path for autonomous driving and can implement movement of vehicle 10 along such a path by communication with brake module 176 and with throttle 178. The communication of controller 70 with autonomous operation system 158 may allow autonomous operation system to receive data related to the angular position cp of door 14 relative to opening 20).

    PNG
    media_image4.png
    581
    1030
    media_image4.png
    Greyscale


Elie’s Fig. 11: “a block diagram of a door assist system configured to control a positioning operation of the door in accordance with the disclosure”

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify James in view of Elie, as both inventions are directed to the same field of endeavor - autonomous vehicle gesture-based interaction with external environment and the combination would provide for improving operation of a vehicle that utilizes the improve operation of the vehicle door (see at least Elie’s ¶[0002] & ¶[0074]).

As per claim 2, James as modified by Elie teaches the vehicle control device according to claim 1, accordingly, the rejection of claim 1 above is incorporated.

    PNG
    media_image5.png
    506
    721
    media_image5.png
    Greyscale

James’s FIG. 2: “an autonomous vehicle configured for interaction with an external environment using a visual communication system, wherein the visual communication system includes a plurality of displays”

James further teaches wherein the driving controller starts an action representing that the vehicle approaches the user when the recognizer has recognized a first action of the user (see Fig. 2 , Fig. 3 [reproduced above for convenience], Fig. 6 [reproduced below for convenience] & ¶¶[0106]-[0113]: At block 605, the external environment of the autonomous vehicle 100 can be detected to identify one or more persons in the external environment … At block 615, it can be determined whether the detected person(s) are potentially related to a future driving maneuver of the vehicle 100. “Potentially related to a future driving maneuver” means that the person is located or is moving in a direction (and/or at a speed) that would cause the vehicle and the person to be substantially close [the vehicle approaches the user] to each other based on the current travel route of the vehicle 100 … block 620, responsive to determining that the person is potentially related to a future driving maneuver [recognized a first action of the user], the autonomous vehicle 100 can be caused to send a directional message to the person [starts an action representing that the vehicle approaches the user]), and

    PNG
    media_image6.png
    763
    564
    media_image6.png
    Greyscale


James’s FIG. 6: “a method of interacting with an environment external for an autonomous vehicle, wherein the autonomous vehicle sends a directional message to a portion of the external environment”

wherein the driving controller changes a stop position determined in accordance with a position of the user on the basis of a second action when the recognizer has recognized the second action different from the first action of the user after the action representing that the vehicle approaches the user started (see Fig. 2, Fig. 3, Fig. 6, , Fig. 7, ¶¶[0106]-[0113] & ¶¶[0130]-[0145]: At block 710, the detected non-verbal human gesture can be identified … The identification of the non-verbal human gesture can be performed by the processor and/or the human signal recognition module 121 … At block 715, a future driving maneuver can be determined based on the identified non-verbal human gesture … At block 720, the autonomous vehicle 100 can be caused to implement the determined future driving maneuver … the processor 110 and/or the autonomous driving module 120 can be operable to control the one or more actuators 140, which can control one or more of the vehicle systems 160 or portions thereof to implement the determined future driving maneuver … The person 310 may raise a hand to make a stop gesture … A future driving maneuver can be determined based on the identified non-verbal gesture. In this example, the future driving maneuver can be determined to be stopping before turning onto the second street 325 [changes stop position determined in accordance with a position of the user on the basis of a second action]… different future driving maneuver … can be determined. The determined future driving maneuver can be implemented by the vehicle 100).
James does not disclose, which Elie; being analogous art; discloses being associated with the opening control (see Fig. 7, Fig. 11, ¶¶[0003]-[0004], ¶¶[0058]-[0069] & ¶[0092]: The vehicle further includes a controller that receives a signal from the sensor, identifies a recognized user from a first set of data within the signal, identifies a first gesture by the recognized user from a second set of data within the signal, interprets the first gesture as one of a door open command and a door close command, and causes the power assist device to move the door to one of an open condition with respect to the opening in response to the door open command and a closed condition with respect to the door in response to the door close command … A vehicle operation may include releasing a parking brake, engaging an autonomous vehicle operation, or otherwise enabling an operation of the vehicle 10 that may be completed when the door 14 is located in the closed position … vehicle 10 is configured for autonomous operation (including fully autonomous operation) … The controller 70 may also further be in communication with an autonomous operation system 158. This may be achieved indirectly through the communication of controller 70 with vehicle control module 162, which may implement the functionality of autonomous operation system 158 or may be in communication therewith. Autonomous operation system 158 can receive data from a vision module 166 and from GPS device 174 to determine a path for autonomous driving and can implement movement of vehicle 10 along such a path by communication with brake module 176 and with throttle 178. The communication of controller 70 with autonomous operation system 158 may allow autonomous operation system to receive data related to the angular position cp of door 14 relative to opening 20).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify James in view of Elie, as both inventions are directed to the same field of endeavor - autonomous vehicle gesture-based interaction with external environment and the combination would provide for improved operation of a vehicle that utilizes the improve operation of the vehicle door (see at least Elie’s ¶[0002] & ¶[0074]).

As per claim 3, James as modified by Elie teaches the vehicle control device according to claim 2, accordingly, the rejection of claim 2 above is incorporated.
James further teaches wherein the first action is an action for causing the vehicle to authenticate a person (see Fig. 2, Fig. 3, Fig. 6 & ¶¶[0106]-[0113]: At block 605, the external environment of the autonomous vehicle 100 can be detected to identify one or more persons [authenticate a person] in the external environment [first action]), and
wherein the second action is an action for indicating a stop position of the vehicle to the vehicle (see Fig.2 , Fig. 3, Fig. 6, Fig. 7, ¶¶[0106]-[0113] & ¶¶[0130]-[0145]: At block 710, the detected non-verbal human gesture can be identified … The identification of the non-verbal human gesture can be per formed by the processor and/or the human signal recognition module 121 … At block 715, a future driving maneuver can be determined based on the identified non-verbal human gesture … At block 720, the autonomous vehicle 100 can be caused to implement the determined future driving maneuver … the processor 110 and/or the autonomous driving module 120 can be operable to control the one or more actuators 140, which can control one or more of the vehicle systems 160 or portions thereof to implement the determined future driving maneuver … The person 310 may raise a hand to make a stop gesture  … A future driving maneuver can be determined based on the identified non-verbal gesture. In this example, the future driving maneuver can be determined to be stopping [stop position of the vehicle] before turning onto the second street 325 … different future driving maneuver … can be determined. The determined future driving maneuver can be implemented by the vehicle 100).
James does not disclose, which Elie; being analogous art; discloses a person preregistered as a user of the vehicle (see ¶¶[0003]-[0004]: The vehicle further includes a controller that receives a signal from the sensor, identifies a recognized user from a first set of data [a person preregistered as a user of the vehicle] within the signal, identifies a first gesture by the recognized user from a second set of data within the signal, interprets the first gesture as one of a door open command and a door close command, and causes the power assist device to move the door to one of an open condition with respect to the opening in response to the door open command and a closed condition with respect to the door in response to the door close command, and see Fig. 7 & ¶¶[0065]-[0066]: controller 70 can identify faces in the acquired image data and run one of various facial-recognition algorithms to determine if one of the identified faces is that of an authorized user (step 208). Other physical characteristics can be processed similarly according to alternative ways of identifying users. In this manner, controller 70 can be configured to only accept a gesture-based command from an identified authorized user).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify James in view of Elie, as both inventions are directed to the same field of endeavor - autonomous vehicle gesture-based interaction with external (see Elie’s ¶[0002] & ¶[0074]).

As per claim 4, James as modified by Elie teaches the vehicle control device according to claim 2, accordingly, the rejection of claim 2 above is incorporated.
James further teaches wherein the second action includes a motion of the user approaching the vehicle (see Fig. 2, Fig. 3, Fig. 6 & ¶¶[0106]-[0113]: At block 605, the external environment of the autonomous vehicle 100 can be detected to identify one or more persons in the external environment … At block 615, it can be determined whether the detected person(s) are potentially related to a future driving maneuver of the vehicle 100. “Potentially related to a future driving maneuver” means that the person is located or is moving in a direction [the user approaching the vehicle] (and/or at a speed) that would cause the vehicle and the person to be substantially close to each other based on the current travel route of the vehicle 100 … block 620, responsive to determining that the person is potentially related to a future driving maneuver, the autonomous vehicle 100 can be caused to send a directional message [second action includes a motion of the user] to the person).

As per claim 5, James as modified by Elie teaches the vehicle control device according to claim 2, accordingly, the rejection of claim 2 above is incorporated.
James further teaches wherein the recognizer improves recognition accuracy of the first action as compared with the second action (see Fig. 2, Fig. 3, Fig. 6 & ¶¶[0106]-[0115]: FIG. 6, an example of a method of interacting with an external environment for an autonomous vehicle is shown … At block 605, the external environment of the autonomous vehicle 100 can be detected to identify one or more persons in the external environment … the detecting of the external environment can be performed continuously or at any suitable interval [improves recognition accuracy of the first action]. The detecting and/or identifying of persons can be performed in any suitable manner, such as by using one or more human recognition technologies. Examples of human recognition technologies include facial recognition (e.g. face detection and/or face localization), body recognition and/or iris recognition. A human can be recognized by computer vision, template matching or other visual data processing technology now known or later developed [improves recognition accuracy of the first action as compared with the second action] … The vehicle 100 can identify the person 310 as being a person in any suitable manner. Such as by using any suitable human recognition technology (e.g. facial recognition) [improves recognition accuracy of the first action]. The person 310 can be located relative to the vehicle 100, and see ¶¶[0144]-[0151]: The person 310 may raise a hand to make a stop gesture [second action] … The vehicle 100 can detect this non-verbal human gesture. The detected non-verbal human gesture can be identified. In this example, the non-verbal human gesture can be identified as a request to stop … verbal gesture can be used to confirm the identification of the non-verbal human gesture, thereby increasing the confidence level of such identification … arrangements described herein can improve the interaction between autonomous vehicles and an external environment. Arrangements described herein can improve the performance of an autonomous vehicle by taking into account information from the external environment. Arrangements described herein can improve safety for autonomous vehicles and people in the external environment of the autonomous vehicle).
It would have been obvious to one of ordinary skill in the art at the time of invention to use one or more of the known “recognition technologies”, as disclosed by the prior art of James, since suitable human recognition technologies are known to ordinary skill in the art for having different levels of accuracies & computational complexity and would have been well within the scope of invention to incorporate different “one or more recognition technologies” as disclosed by James 

As per claim 6, James as modified by Elie teaches the vehicle control device according to claim 2, accordingly, the rejection of claim 2 above is incorporated.
James further teaches wherein the driving controller changes the stop position on the basis of the position of the user when the recognizer has not recognized the second action (see  Fig. 2, Fig. 3 & ¶[0042]: The one or more ultra sound-based environment sensors 126 can be configured to detect, determine, assess, measure, quantify and/or sense, directly or indirectly, the presence of one or more objects in the surrounding environment of the vehicle 100, the position of each detected object relative to the vehicle 100 and/or the distance between each detected object and the vehicle 100 in one or more directions, and see Fig. 6 & ¶¶[0106]-[0143]: At block 615, it can be determined whether the detected person(s) are potentially related to a future driving maneuver of the vehicle 100. “Potentially related to a future driving maneuver” means that the person is located or is moving in a direction (and/or at a speed) that would cause the vehicle and the person to be substantially close to each other based on the current travel route of the vehicle 100 (e.g. current location, future driving maneuvers and/or current or future vehicle speed … Based on this future driving maneuver and the location of the person 310, it can be determined that the person 310 is potentially related to a future driving maneuver of the vehicle 100. Such a determination can be made based on the person 310 being located within a predetermined safety distance from the vehicle 100 … The determined future driving maneuver can be implemented by the vehicle 100. Such implementing can be done automatically … the future driving maneuver can be determined to be stopping before turning onto the second street 325).

As per claim 7, James as modified by Elie teaches the vehicle control device according to claim 2, accordingly, the rejection of claim 2 above is incorporated.
James further teaches wherein, when the stop position is changed on the basis of the second action, (see Fig. 7 & ¶¶[0130]-[0145]: At block 710, the detected non-verbal human gesture can be identified … The identification of the non-verbal human gesture can be performed by the processor and/or the human signal recognition module 121 … At block 715, a future driving maneuver can be determined based on the identified non-verbal human gesture … At block 720, the autonomous vehicle 100 can be caused to implement the determined future driving maneuver … the processor 110 and/or the autonomous driving module 120 can be operable to control the one or more actuators 140, which can control one or more of the vehicle systems 160 or portions thereof to implement the determined future driving maneuver … The person 310 may raise a hand to make a stop gesture … A future driving maneuver can be determined based on the identified non-verbal gesture. In this example, the future driving maneuver can be determined to be stopping before turning onto the second street 325 [changes stop position determined in accordance with a position of the user on the basis of a second action] … different future driving maneuver … can be determined. The determined future driving maneuver can be implemented by the vehicle 100).
James does not disclose, which Elie; being analogous art; discloses the door controller causes the opening control to be completed at a timing when the vehicle arrives at the changed stop position (see Fig. 7, Fig. 11, ¶¶[0003]-[0004] & ¶¶[0058]-[0069]: The vehicle further includes a controller that receives a signal from the sensor, identifies a recognized user from a first set of data within the signal, identifies a first gesture by the recognized user from a second set of data within the signal, interprets the first gesture as one of a door open command and a door close command, and causes the power assist device to move the door to one of an open condition with respect to the opening in response to the door open command and a closed condition with respect to the door in response to the door close command … A vehicle operation may include releasing a parking brake, engaging an autonomous vehicle operation, or otherwise enabling an operation of the vehicle 10 that may be completed when the door 14 is located in the closed position (implies a timing when the vehicle arrives at the changed stop position) … vehicle 10 is configured for autonomous operation (including fully autonomous operation) … The controller 70 may also further be in communication with an autonomous operation system 158. This may be achieved indirectly through the communication of controller 70 with vehicle control module 162, which may implement the functionality of autonomous operation system 158 or may be in communication therewith. Autonomous operation system 158 can receive data from a vision module 166 and from GPS device 174 to determine a path for autonomous driving and can implement movement of vehicle 10 along such a path by communication with brake module 176 and with throttle 178. The communication of controller 70 with autonomous operation system 158 may allow autonomous operation system to receive data related to the angular position cp of door 14 relative to opening 20).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify James in view of Elie, as both inventions are directed to the same field of endeavor - autonomous vehicle gesture-based interaction with external environment and the combination would provide for improved operation of a vehicle that utilizes the improve operation of the vehicle door (see at least Elie’s ¶[0002] & ¶[0074]).

As per claim 9, James as modified by Elie teaches the vehicle control device according to claim 1, accordingly, the rejection of claim 1 above is incorporated.
James does not disclose, which Elie; being analogous art; discloses wherein, when the vehicle has arrived at the stop position earlier than the user, the door controller starts the opening (see ¶¶[0064]-[0065]: the controller 70 may monitor various regions proximate the door 14 to identify if an object (for example a vehicle occupant  [the user]) is in proximity to the door 14 [implies vehicle has arrived at the stop position earlier than the user]. In response to the predetermined temporal period lapsing without the controller 70 detecting an object in proximity to the door 14 [implies vehicle has arrived at the stop position earlier than the user], the controller may activate the actuator 22 to position the door 14 in a closed position … the motion of object 134 thus identified by the controller 70 [implies the user has approached the vehicle] can be interpreted as a command (218) directing controller 70 to activate the door assist system 12 such that the actuator 22 repositions the door 14 [implies the door controller starts the opening] (step 220)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify James in view of Elie, as both inventions are directed to the same field of endeavor - autonomous vehicle gesture-based interaction with external environment and the combination would provide for improving operation of a vehicle that utilizes the improve operation of the vehicle door (see at least Elie’s ¶[0002] & ¶[0074]).

As per claim 10, James as modified by Elie teaches the vehicle control device according to claim 1, accordingly, the rejection of claim 1 above is incorporated. 
James does not disclose, which Elie; being analogous art; discloses wherein, when the door is opened by moving outward about a fulcrum, the door controller unlocks the door and puts the door in a half-closed state (see ¶[0033]: control the actuator 22 to change a direction or halt movement of the door 14 [implies half-closed state] prior to a collision with the object [implies door is opened by moving outward about a fulcrum]. Monitoring the location of an object or obstruction relative to a radial extent 42 of the door 14 in relation to the hinge assembly 18 [implies door is opened by moving outward about a fulcrum] may significantly improve the control of the motion of the door 14 by allowing for variable sensitivities of each of the detection regions 34, and see ¶¶[0055]-[0058]: Once the controller 70 detects that a proximity signal from at least one of the proximity sensors 96, 97, and 98 exceeds a predetermined threshold, the controller 70 may control the actuator 22 to halt a positioning adjustment of the door 14 [implies half-closed state] … As the actuator 22 begins to position the door 14, the controller 70 is configured to identify if an obstruction is detected (110). If an obstruction is detected, the controller 70 may halt the closing operation of the door (112) [implies half-closed state]  …  the controller 70 may halt the door actuator 22 (120)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify James in view of Elie, as both inventions are directed to the same field of endeavor - autonomous vehicle gesture-based interaction with external environment and the combination would provide for improving operation of a vehicle that utilizes the improve operation of the vehicle door (see at least Elie’s ¶[0002] & ¶[0074]).

As per claim 11, James as modified by Elie teaches the vehicle control device according to claim 1, accordingly, the rejection of claim 1 above is incorporated.
James does not disclose, which Elie; being analogous art; discloses wherein, when the door is opened or closed by moving along a vehicle body of the vehicle, the door controller unlocks the door and moves the door by a predetermined amount (see ¶[0033] & ¶¶[0055]-[0058]: Once the controller 70 detects that a proximity signal from at least one of the proximity sensors 96, 97, and 98 exceeds a predetermined threshold, the controller 70 may control the actuator 22 to halt a positioning adjustment of the door 14).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify James in view of Elie, as both inventions are directed to the same field of endeavor - autonomous vehicle gesture-based interaction with external (see at least Elie’s ¶[0002] & ¶[0074]).

As per claim 12, James as modified by Elie teaches the vehicle control device according to claim 11, accordingly, the rejection of claim 11 above is incorporated.
James does not disclose, which Elie; being analogous art; discloses wherein, when an occupant recognition device mounted on the vehicle has recognized a passenger of the vehicle, the door controller unlocks the door and does not move the door (see ¶¶[0064]-[0065]: the controller 70 may monitor various regions proximate the door 14 to identify if an object (for example a vehicle occupant) is in proximity to the door 14 [implies the vehicle has recognized a passenger of the vehicle]. In response to the predetermined temporal period lapsing without the controller 70 detecting an object in proximity to the door 14, the controller may activate the actuator 22 [implies unlocks the door] to position the door 14 in a closed position [implies does not move the door] … the motion of object 134 thus identified by the controller 70 can be interpreted as a command (218) directing controller 70 to activate the door assist system 12 such that the actuator 22 repositions the door 14 (step 220).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify James in view of Elie, as both inventions are directed to the same field of endeavor - autonomous vehicle gesture-based interaction with external environment and the combination would provide for improving operation of a vehicle that utilizes the improve operation of the vehicle door (see at least Elie’s ¶[0002] & ¶[0074]).




As per claim 13, James teaches a vehicle control method (see Fig. 1, Fig. 7 [both reproduced above for convenience], ¶[0001], ¶[0028], ¶¶[0130]-[0137] & ¶[0153]: a method of interacting with an environment external for an autonomous vehicle is shown … the method 700 can be carried out with other suitable systems and arrangements … the autonomous vehicle 100 can be caused to implement the determined future driving maneuver … The systems, components and/or processes described above can be realized in hardware or a combination of hardware and software) comprising:
recognizing, by a computer mounted on a vehicle, a surrounding environment of the vehicle on the basis of a detection result of a detector configured to detect a situation outside the vehicle (see Fig. 1, Fig. 7 [both reproduced above for convenience], ¶[0007] & ¶¶[0130]-[0134]: The method can include detecting a non-verbal human gesture in the external environment. The method can also include identifying the detected non-verbal human gesture … At block 705. … The detecting of the external environment can be performed by one or more sensors of the sensor system 125, such as the environment sensor(s) 126, and/or by the camera system 127 [detector] … detecting of the non-verbal human gesture can be performed in any suitable manner, such as by the human signal recognition module 121 [recognizer] … using any suitable detection technology, such as computer vision, template matching or other visual data processing technology … the non-verbal human gesture can be made by a human in the external environment who is not controlling the vehicle 100 … At block 710, the detected non-verbal human gesture can be identified … The identification of the non-verbal human gesture can be per formed by the processor and/or the human signal recognition module 121);
performing, by the computer mounted on the vehicle, at least one of speed control and steering control of the vehicle on the basis of a recognition result (see Fig. 1, Fig. 3, Fig. 7 [all Fig(s). reproduced above for convenience], ¶[0007] & ¶¶[0135]-[0145]: the present disclosure is directed to a method of interaction between an autonomous vehicle and an external environment of the autonomous vehicle … The method can further include determining a future driving maneuver [at least one of speed control and steering control] based at least in part on the identified non-verbal human gesture [on the basis of a recognition result]. The method can also include causing the autonomous vehicle to implement the determined future driving maneuver … At block 715, a future driving maneuver can be determined based on the identified non-verbal human gesture … At block 720, the autonomous vehicle 100 can be caused to implement the determined future driving maneuver … the processor 110 and/or the autonomous driving module 120 can be operable to control the one or more actuators 140, which can control one or more of the vehicle systems 160 or portions thereof to implement the determined future driving maneuver … A future driving maneuver can be determined based on the identified non-verbal gesture. In this example, the future driving maneuver can be determined to be stopping [speed control] before turning [steering control] onto the second street 325 … different future driving maneuver (e.g. continuing with a planned right turn onto the second street 325 [steering control], possibly at a slower speed [speed control]) can be determined. The determined future driving maneuver can be implemented by the vehicle 100); and
(see Fig. 1, Fig. 3, Fig. 7 [all Fig(s). reproduced above for convenience], ¶[0007], ¶[0107] & ¶¶[0135]-[0145]: the present disclosure is directed to a method of interaction between an autonomous vehicle [when the vehicle travels according to control of the driving controller] and an external environment of the autonomous vehicle … The method can further include determining a future driving maneuver based at least in part on the identified non-verbal human gesture [if the recognizer has recognized a predetermined motion of a user]. The method can also include causing the autonomous vehicle to implement the determined future driving maneuver … The detecting and/or identifying of persons can be performed in any suitable manner, such as by using one or more human recognition technologies. Examples of human recognition technologies include facial recognition (e.g. face detection and/or face localization), body recognition and/or iris recognition. A human can be recognized by computer vision, template matching or other visual data processing technology now known or later developed … At block 715, a future driving maneuver can be determined based on the identified non-verbal human gesture … At block 720, the autonomous vehicle 100 can be caused to implement the determined future driving maneuver).
James does not disclose, which Elie; being analogous art; discloses starting, by the computer mounted on the vehicle, opening control for opening a door of the vehicle (see Fig. 7, Fig. 11 [reproduced above for convenience], ¶¶[0003]-[0004]: a vehicle includes a door rotatably coupled with a door opening, a power assist device coupled between the door and the door opening, and a sensor. The vehicle further includes a controller that receives a signal from the sensor, identifies a recognized user from a first set of data within the signal, identifies a first gesture by the recognized user from a second set of data within the signal [if a predetermined motion of a user has been recognized], interprets the first gesture as one of a door open command and a door close command, and causes the power assist device to move the door to one of an open condition with respect to the opening in response to the door open command [opening control for opening a door of the vehicle] and a closed condition with respect to the door in response to the door close command, see ¶¶[0058]-[0060]: A vehicle operation may include releasing a parking brake, engaging an autonomous vehicle operation, or otherwise enabling an operation of the vehicle 10 that may be completed when the door 14 is located in the closed position … vehicle 10 is configured for autonomous operation (including fully autonomous operation), and see ¶[0092]: The controller 70 may also further be in communication with an autonomous operation system 158. This may be achieved indirectly through the communication of controller 70 with vehicle control module 162, which may implement the functionality of autonomous operation system 158 or may be in communication therewith. Autonomous operation system 158 can receive data from a vision module 166 and from GPS device 174 to determine a path for autonomous driving and can implement movement of vehicle 10 along such a path by communication with brake module 176 and with throttle 178. The communication of controller 70 with autonomous operation system 158 may allow autonomous operation system to receive data related to the angular position cp of door 14 relative to opening 20).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify James in view of Elie, as both inventions are directed to the same field of endeavor - autonomous vehicle gesture-based interaction with external environment and the combination would provide for improving operation of a vehicle that utilizes the improve operation of the vehicle door (see at least Elie’s ¶[0002] & ¶[0074]).














As per claim 14, James teaches a computer-readable non-transitory storage medium storing a program (see Fig. 1, Fig. 7 [both reproduced above for convenience], ¶[0001], ¶[0028], ¶¶[0130]-[0137] & ¶¶[0153]-[0154]: a method of interacting with an environment external for an autonomous vehicle is shown … the autonomous vehicle 100 can be caused to implement the determined future driving maneuver … the method 700 can be carried out with other suitable systems and arrangements … arrangements described herein may take the form of a computer program product embodied in one or more computer-readable media having computer-readable program code embodied, e.g., stored, thereon. Any combination of one or more computer-readable media may be utilized. The computer-readable medium may be a computer-readable signal medium or a computer-readable storage medium. The phrase “computer-readable storage medium' means a non-transitory storage medium) for causing a computer mounted on a vehicle to:
recognize a surrounding environment of the vehicle on the basis of a detection result of a detector configured to detect a situation outside the vehicle (see Fig. 1, Fig. 7 [both reproduced above for convenience], ¶[0007] & ¶¶[0130]-[0134]: The method can include detecting a non-verbal human gesture in the external environment. The method can also include identifying the detected non-verbal human gesture … At block 705. … The detecting of the external environment can be performed by one or more sensors of the sensor system 125, such as the environment sensor(s) 126, and/or by the camera system 127 [detector] … detecting of the non-verbal human gesture can be performed in any suitable manner, such as by the human signal recognition module 121 [recognizer] … using any suitable detection technology, such as computer vision, template matching or other visual data processing technology … the non-verbal human gesture can be made by a human in the external environment who is not controlling the vehicle 100 … At block 710, the detected non-verbal human gesture can be identified … The identification of the non-verbal human gesture can be per formed by the processor and/or the human signal recognition module 121);
(see Fig. 1, Fig. 3, Fig. 7 [all Fig(s). reproduced above for convenience], ¶[0007] & ¶¶[0135]-[0145]: the present disclosure is directed to a method of interaction between an autonomous vehicle and an external environment of the autonomous vehicle … The method can further include determining a future driving maneuver [at least one of speed control and steering control] based at least in part on the identified non-verbal human gesture [on the basis of a recognition result]. The method can also include causing the autonomous vehicle to implement the determined future driving maneuver … At block 715, a future driving maneuver can be determined based on the identified non-verbal human gesture … At block 720, the autonomous vehicle 100 can be caused to implement the determined future driving maneuver … the processor 110 and/or the autonomous driving module 120 can be operable to control the one or more actuators 140, which can control one or more of the vehicle systems 160 or portions thereof to implement the determined future driving maneuver … A future driving maneuver can be determined based on the identified non-verbal gesture. In this example, the future driving maneuver can be determined to be stopping [speed control] before turning [steering control] onto the second street 325 … different future driving maneuver (e.g. continuing with a planned right turn onto the second street 325 [steering control], possibly at a slower speed [speed control]) can be determined. The determined future driving maneuver can be implemented by the vehicle 100); and
(see Fig. 1, Fig. 3, Fig. 7 [all Fig(s). reproduced above for convenience], ¶[0007], ¶[0107] & ¶¶[0135]-[0145]: the present disclosure is directed to a method of interaction between an autonomous vehicle and an external environment of the autonomous vehicle … The method can further include determining a future driving maneuver based at least in part on the identified non-verbal human gesture [a predetermined motion of a user has been recognized]. The method can also include causing the autonomous vehicle to implement the determined future driving maneuver … The detecting and/or identifying of persons can be performed in any suitable manner, such as by using one or more human recognition technologies. Examples of human recognition technologies include facial recognition (e.g. face detection and/or face localization), body recognition and/or iris recognition. A human can be recognized by computer vision, template matching or other visual data processing technology now known or later developed … At block 715, a future driving maneuver can be determined based on the identified non-verbal human gesture … At block 720, the autonomous vehicle 100 can be caused to implement the determined future driving maneuver).
James does not disclose, which Elie; being analogous art; discloses to start opening control for opening a door of the vehicle (see Fig. 7, Fig. 11 [reproduced above for convenience], ¶¶[0003]-[0004]: a vehicle includes a door rotatably coupled with a door opening, a power assist device coupled between the door and the door opening, and a sensor. The vehicle further includes a controller that receives a signal from the sensor, identifies a recognized user from a first set of data within the signal, identifies a first gesture by the recognized user from a second set of data within the signal [if a predetermined motion of a user has been recognized], interprets the first gesture as one of a door open command and a door close command, and causes the power assist device to move the door to one of an open condition with respect to the opening in response to the door open command [start opening control for opening a door of the vehicle] and a closed condition with respect to the door in response to the door close command, see ¶¶[0058]-[0060]: A vehicle operation may include releasing a parking brake, engaging an autonomous vehicle operation, or otherwise enabling an operation of the vehicle 10 that may be completed when the door 14 is located in the closed position … vehicle 10 is configured for autonomous operation (including fully autonomous operation), and see ¶[0092]: The controller 70 may also further be in communication with an autonomous operation system 158. This may be achieved indirectly through the communication of controller 70 with vehicle control module 162, which may implement the functionality of autonomous operation system 158 or may be in communication therewith. Autonomous operation system 158 can receive data from a vision module 166 and from GPS device 174 to determine a path for autonomous driving and can implement movement of vehicle 10 along such a path by communication with brake module 176 and with throttle 178. The communication of controller 70 with autonomous operation system 158 may allow autonomous operation system to receive data related to the angular position cp of door 14 relative to opening 20).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify James in view of Elie, as both inventions are directed to the same field of endeavor - autonomous vehicle gesture-based interaction with external environment and the combination would provide for improving operation of a vehicle that utilizes the improve operation of the vehicle door (see at least Elie’s ¶[0002] & ¶[0074]).












8 is rejected under 35 USC §103 as being unpatentable over James (US PG Pub. No. 2016/0167648 A1) as modified by Elie (US PG Pub. No. 2017/0032599 A1) in view of US PG Pub. No. 2017/0057497 A1 to Laur et al. (hereinafter “Laur”)

As per claim 8, James as modified by Elie teaches the vehicle control device according to claim 2, accordingly, the rejection of claim 2 above is incorporated.
James further teaches wherein, when the second action is not recognized and the recognizer recognizes that the user (see Fig. 2, Fig. 3 & ¶¶[0031]-[0042]: the human signal recognition module 121 can be operatively connected to one or more gesture libraries 116. The one or more gesture libraries 116 can be included as part of one or more of the data stores 115. The gesture library 116 can include a set of predefined human gestures. "Gesture' is a form of non-verbal communication in which visible human bodily actions and/or movements are used to convey a message. A gesture may be used in place of or in conjunction with speech or other vocalization. Gestures include movement of the hands [implies user has luggage], fingers, arms [implies human or animal in his or her arms], face, eyes, mouth and/or other parts of the body … The one or more ultra sound-based environment sensors 126 can be configured to detect, determine, assess, measure, quantify and/or sense, directly or indirectly, the presence of one or more objects in the surrounding environment of the vehicle 100, the position of each detected object relative to the vehicle 100 and/or the distance between each detected object and the vehicle 100 in one or more directions, and see Fig. 6 & ¶¶[0106]-[0143]: At block 615, it can be determined whether the detected person(s) are potentially related to a future driving maneuver of the vehicle 100. “Potentially related to a future driving maneuver” means that the person is located or is moving in a direction (and/or at a speed) that would cause the vehicle and the person to be substantially close to each other based on the current travel route of the vehicle 100 (e.g. current location, future driving maneuvers and/or current or future vehicle speed … Based on this future driving maneuver and the location of the person 310, it can be determined that the person 310 is potentially related to a future driving maneuver of the vehicle 100. Such a determination can be made based on the person 310 being located within a predetermined safety distance from the vehicle 100 … The determined future driving maneuver can be implemented by the vehicle 100. Such implementing can be done automatically … the future driving maneuver can be determined to be stopping before turning onto the second street 325).

    PNG
    media_image7.png
    703
    1064
    media_image7.png
    Greyscale

Laur’s Fig. 2

James as modified by Elie does not explicitly disclose, which Laur; being analogous art; discloses recognizing that the user has luggage or has a human or animal in his or her arms (see Fig. 2 [reproduced above for convenience] & ¶[0029]: the controller 26 may detect that a second-object (not shown) other than a person (e.g. pet, ball, bicycle, baby-carriage, wheel-chair, grocery-cart) is being followed or pushed by the pedestrian 24 (adult or child)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of James & Elie further in view of Laur, as all inventions are directed to the same field of endeavor – pedestrian intent-detection for automated operation of a host vehicle and the combination would define a size of a caution-area located proximate to the pedestrian based on a behavior-characteristic of the pedestrian indicated by the object-detection device (see at least Laur’s Fig. 2 , ¶[0003] & ¶[0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Obata et al. [PG Pub. No. 2015/0254913 A1] teaches a control apparatus for a vehicle opening/closing member that operates the opening/closing member provided in the vehicle in response to a physical expression of a user, having a user authentication unit that authenticates a user whose physical expression is to be detected (see at least Fig(s). 1& 5). 

    PNG
    media_image8.png
    357
    783
    media_image8.png
    Greyscale

Obata’s Fig. 1


    PNG
    media_image9.png
    495
    545
    media_image9.png
    Greyscale

Obata’s Fig. 5

Lim et al. [PG Pub. No. 2016/0063315 A1] teaches to a vehicle control apparatus including an image obtaining part that obtains an image of outside of a vehicle; a face recognizing part, a face authenticating part that authenticates the recognized face as a registered face. Lim further teaches a motion recognizing part that, when authentication is completed by the face authenticating part, recognizes a motion; and a control part that recognizes a motion of a face-recognized and face authenticated person and performs a set function including opening/closing of a vehicle door (see at least Fig(s). 2 & 3).

    PNG
    media_image10.png
    329
    528
    media_image10.png
    Greyscale

Lim’s Fig. 2

Szczerba et al. [ PG Pub. No. 2017/0120932 A1] teaches the implementing of a vehicle function based on user gesture, that is including a hardware-based processing unit and a hardware-based 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661